*475OPINION.
Littleton:
This appeal presents two issues for the consideration of this Board:
First, we are asked to find that the Commissioner’s determination of the excess and war-profits tax liability of this taxpayer under *476r,he provisions of section 828 of the Revenue Act of 1918 is in excess of that amount which bears the same ratio to the net income of the taxpayer for the year 1918 as the average tax of representative corporations engaged in a like or similar trade or business bears to their average net income for the same year; and
Second, we are- asked to reject the depreciation allowances computed by the Commissioner with respect to certain assets and substitute therefor the allowances contended for by the taxpayer which in the aggregate exceed the Commissioner’s allowances by the amount of $12,785.29.
During the hearing, taxpayer sought to introduce testimony to establish the fact that the average rate of tax paid by representative corporations was not in excess of between 25 and 30 per cent of their average net income. It developed that the testimony which taxpayer was attempting to place in the record was purely of a hearsay character, to which counsel for the Commissioner properly objected and his objection was sustained.
Taxpayer has adduced no evidence whatever which would justify the Board in setting aside the determination by the Commissioner of its tax liability under the provisions of section 328.
We have no evidence before us which would warrant a rejection of the rates used by the Commissioner in his determination of the depreciation allowances to which this taxpayer is properly entitled as deductions from the gross income for 1918, and the substitution therefor of the rates contended for by the taxpayer. Taxpayer has failed to show by any competent evidence that the assets employed in its business suffered any greater wear and tear during the year 1918 than was usual under the normal conditions existing in prior and subsequent years.
The taxpayer contends that the depreciation allowances made by the Commissioner should be increased so as to take care of the residual value of assets worn out and discarded during the year. Vouchers showing purchases of new equipment during the year were admitted in evidence and witnesses testified that this new equipment was intended to and did replace old and worn-out equipment. Granting that such evidence might be accepted as showing what articles of equipment were discarded during the year, there is lacking in the record evidence as to the cost of the discarded articles and the accrued depreciation- with respect thereto to the date they were discarded, facts which must be shown and proved before we can determine the extent of the losses, if any, which the taxpayer has suffered by discarding these assets.
Arttndell not participating.